Citation Nr: 0940063	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-37 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a higher initial evaluation for residuals of a 
fracture of the right tibia with sensory nerve damage, 
currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from September 2000 to April 
2001; from January 2003 to June 2004; and from January to 
May, 2009.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2005, which granted service connection for residuals 
of a fracture of the right tibia with sensory nerve damage, 
and assigned a 10 percent rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was scheduled for a VA examination of his right 
tibia disability in October 2008, for which he failed to 
report.  In December 2008, however, he stated that he had not 
been able to report for the examination because he had been 
in training in preparation for deployment to Iraq which was 
to begin in January 2009.  Thus, good cause for the failure 
to report for the examination has been shown.  See 38 C.F.R. 
§ 3.655 (2009).  In June 2009, his representative notified VA 
that the Veteran had been discharged from active duty, and 
submitted a DD Form 214 showing that the Veteran was on 
active duty from January to May, 2009.  Accordingly, the 
Veteran must be scheduled for an examination to determine the 
severity of his tibia disability.  

In addition, the Veteran should be asked to identify any 
treatment for or evaluation of his right tibia condition 
after June 2008, to include while he was on active duty from 
January to May, 2009.  Any identified records should be 
obtained.    


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any 
treatment for or evaluation of his right 
tibia condition from June 2008 to the 
present, to include while he was on active 
duty from January to May 2009.  Tell the 
Veteran that as to potential service 
treatment records for the most recent 
period of service, if the Veteran has 
copies of such records in his possession, 
he may submit them himself.  Tell him that 
if he knows the location of the service 
treatment records (e.g., if they are 
associated with his reserve unit), he 
should provide the information to the RO, 
to expedite VA's acquisition of such 
records.  This letter should be sent to 
the Veteran at the new address provided in 
June 2009.  

2.  Obtain all available records 
identified by the Veteran.  All efforts to 
obtain service treatment records and VA 
records should be fully documented, and a 
negative response must be provided if 
records are not available.

3.  Thereafter, schedule the Veteran for a 
VA examination of his residuals of a 
fracture of the right tibia with sensory 
nerve damage, to determine all 
musculoskeletal, neurological, and skin 
(scar) symptoms of the right tibia 
fracture.  The notification letter should 
be sent to the Veteran at the new address 
provided in June 2009.  The claims folders 
and a copy of this REMAND be made 
available to the examiner prior to the 
examination.  
All symptoms associated with the right 
tibia fracture residuals should be 
reported in detail.  The examiner should 
specifically address the effect of pain on 
the veteran's functional limitations.  

4.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claim for a higher rating 
for residuals of a fracture of the right 
tibia with sensory nerve damage, to 
include whether staged ratings are 
appropriate for any distinct period of 
time.  If this issue remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, and afforded an 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


